 322DECISIONSOF NATIONALLABOR RELATIONS BOARDMidwestern Pacific CorporationandInternationalUnion of Operating Engineers,Local 139. Case30-CA-1949November15, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a charge and amended charge filed on May12 and June 29, 1972, respectively, by InternationalUnion of Operating Engineers, Local 139, hereincalled the Union, and duly served on MidwesternPacificCorporation, herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 30,issueda complaint on June 30, 1972, againstRespondent, alleging that Respondent had engagedinand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5), (3), and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge' were dulyserved on the parties to this proceeding.With respect to the unfair labor practices thecomplaint alleges, in substance, that (1) since on orabout February 22, 1972, and thereafter, Respondenthas discriminatorily refused to recall from layoff itsemployees, Von Hunter, Stanley Bochanyin, HarveyKolstad, Ed Guthman, Raymond Wiederhoft, Har-vey Melzova, Ben McCully, and other employees notpresentlyknown to the Regional Director, allbecause of their concerted protected activity in,membership in, and sympathies for the Union; (2)since on or about April 1, 1970, Respondent and theUnion had been parties to a collective-bargainingagreement which expired May 31, 1972, and pur-suant to which Respondent recognized the Union asthe exclusive bargaining representative for purposesof negotiating the wages, hours, and other terms andconditions of employment for Respondent's employ-ees in an appropriate unit consisting of all heavyequipment operators and other employees in thejurisdiction of the Union; and (3) since on or aboutFebruary 22, 1972, and thereafter, Respondent hasfailed and refused to bargain in good faith with theUnion by bargaining directly and individually withemployees in the unit described above, concerningrates of pay, wages, hours of employment, and otherterms and conditions of employment, in derogationof the Union's status as the collective-bargainingrepresentative of these employees. By the aforesaidIThe title of"Trial Examiner"was changed to "Administrative LawJudge" effective August19, 1972.acts,described above, the complaint alleges thatRespondent has violated Section 8(a)(1), (3), and (5)of the. Act. The Respondent failed to file an answerto the complaint.On August 7, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment based on the Respondent'sfailure to file a timely answer as required by theBoard'sRules and Regulations. Subsequently, onAugust 18, 1972, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent did not file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended, provides as follows:The Respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerwas filed to the complaint within 10 days from theservice thereof "all of the allegations of the com-plaint shall be deemed to be admitted to be true andshall be so found by the Board." Further, accordingto the Motion for Summary Judgment, after the timefor filing an answer had expired, counsel for theGeneral Counsel telephoned Respondent's president,Gwyn J. Johnson, requesting that Respondent file itsanswer by the close of business on August 2, 1972.On July 28, 1972, counsel for the General Counselwrote a confirming letter again requesting that200 NLRB No. 49 MIDWESTERN PACIFIC CORPORATION323Respondent file its answer by August 2, 1972, andstating that if it had not done so by that date,judgment on the pleadings would be requested. Todate Respondent has failed to file an answer to thecomplaint and has given no reason for its failure todo so. Since the Respondent has not filed an answerwithin 10 days from the service of the complaint, orat any other time, and since no good cause for suchfailure has been shown, in accordance with the ruleset forth above, the allegations of the complaintherein are deemed to be admitted to be true and areso found to be true. We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a Wisconsin corporation, is engagedas a general contractor in the building and construc-tion industry and maintains its principal office inAppleton, Wisconsin. During the past calendar year,a representative period, Respondent purchased andreceived goods and materials valued in excess of$50,000 directly from suppliers located outside theState of Wisconsin.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.22, 1972, and thereafter, Respondent has failed andrefused to bargain in good faith by bargainingdirectly and individually with unit employees inderogation of the Union's status as collective-bar-gaining representative of these employees.We,accordingly, find that the Respondent, by conductdescribed above, has since on or about February 22,1972, and at all times thereafter, refused to bargaincollectivelywith the Union as the exclusive repre-sentative of the employees in the appropriate unitand that by such conduct, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.B.The 8(a)(3) and (1) ViolationsSince on or about February 22, 1972, and thereaft-er,Respondent has discriminatorily refused to recallfrom layoff its employees Von Hunter, StanleyBochanyin,Harvey Kolstad, Ed Guthman, Ray-mondWiederhoft,HarveyMelzova,andBenMcCully because of their concerted protected activi-ty in, membership in, and sympathies for the Union.We find, accordingly, that Respondent, by theconduct described above, discriminated in regard tothe terms and conditions of employment of itsemployees, thereby discouraging membership in alabororganization,and that by such conductRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEII.THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local139, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The 8(a)(5) ViolationsThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act: "All heavy equipment operators and otheremployees in the jurisdiction of the Union."Since on or about April 1, 1970, Respondent andthe Union had been parties to a collective-bargainingagreement pursuant to which Respondent recognizedtheUnion as the exclusive collective-bargainingrepresentative for purposes of negotiating wages,hours, and other terms and conditions of employ-ment for Respondent's employees in the unit hereinfound to be appropriate. Since on or about FebruaryThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5), (3), and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist from bargainingdirectly and individually with unit employees in 324DECISIONSOF NATIONALLABOR RELATIONS BOARDderogation of the Union's status as collective-bar-gaining representative, and, upon request, bargaincollectivelywith the Union as the exclusive repre-sentative of all employees in the unit found appropri-ate and, if an understanding is reached, embody suchunderstanding in a signed agreement.Since we have found that Respondent discrimina-torily refused to recall from layoff its employees, VonHunter, Stanley Bochanyin, Harvey Kolstad, EdGuthman, Raymond Wiederhoft, Harvey Melzova,and Ben McCully, we shall order that Respondentoffer them immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority and other rights and privileges, andmake them whole for any loss of earnings they mayhave suffered by reason of such discrimination, bypayment of a sum of money equal to that which theynormally would have earned as wages from the dateof discrimination against them to the date of saidoffer of reinstatement, less their net earnings duringsuch period, with backpay computed on a quarterlybasis in the manner established by the Board in F.W.Woolworth Company,90 NLRB 289, 294, andwith interest thereon as prescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.Since the unfair labor practices committed by theRespondent were of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist from infringing in any other mannerupon the rights of employees guaranteed by Section 7of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Midwestern Pacific Corporation is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalUnion of Operating Engineers,Local 139, is a labor organization within the meaningof Section 2(5) of the Act.3.Allheavy equipment operators and otheremployeeswithin the jurisdiction of the Union,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.By refusing on or about February 22, 1972, andat all times thereafter, to bargain collectively in goodfaithwith the Union as the exclusive bargainingrepresentative of its employees in the appropriateunit,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.5.By discriminating in regard to the hire andtenure of employment of employees because of theirunion activities, thereby discouraging membership inor activities on behalf of a labor organization, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.6.By the acts described in section III, A and B,above,Respondent has interfered with, restrainedand coerced, and is interfering with, restraining andcoercing employees in the exercise of rights guaran-teed to them in Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5), (3), and (1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Midwestern Pacific Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with International Unionof Operating Engineers, Local 139, in derogation ofits status as exclusive bargaining representative of theemployees in the following appropriate unit: "Allheavy equipment operators and other employees inthe jurisdiction of the Union."(b)Discouraging membership in, or activities onbehalf of, International Union of Operating Engi-neers, Local 139, or any other labor organization, byfailing or refusing to recall from layoff or otherwisediscriminating in regard to hire or tenure of employ-ment or any terms or conditions of employment ofany of its employees because of their concertedprotected activity in, membership in, and sympathiesfor InternationalUnion of Operating Engineers,Local 139.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named labor organization as the exclusiverepresentativeof all employees in the aforesaidappropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b)Offer to Von Hunter, Stanley Bochanyin, MIDWESTERN PACIFIC CORPORATIONHarvey Kolstad, Ed Guthman, Raymond Wieder-hoft,Harvey Melzova, and Ben McCully immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority andother rights and privileges.(c)Notify immediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act.(d)Make whole the employees named in (b),above, in the manner set forth in the section entitled"The Remedy," for any loss of pay each may havesuffered by reason of Respondent's discriminationagainst him.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(f)Post at its Appleton, Wisconsin, office andcurrent area worksites copies of the attached noticemarked "Appendix." 2 Copies of said notice, onforms provided by the Regional Director for Region30, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(g)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-nationalUnion of Operating Engineers, Local325139, as the exclusive representative of the employ-ees in the bargaining unit described below bybargaining directly and individually with unitemployees in derogation of the above labororganization's status as collective-bargaining rep-resentative.WE WILL NOT discourage membership in, oractivitieson behalf of,InternationalUnion ofOperating Engineers, Local 139, or any otherlabor organization,by failing or refusing to recallfrom layoff or otherwise discriminating in regardto hire or tenure of employment or any terms orconditions of employment of any of our employ-ees because of their union activities.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL, upon request, bargain with theabove-named Union, as exclusive representativeof all employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hoursand other terms and conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement.The bar-gaining unit is:All heavy equipment operators and otheremployees in the jurisdiction of the Union.WE WILL offer to Von Hunter, Stanley Bocha-nyin,Harvey Kolstad, Ben McCully, Ed Guth-man, Raymond Wiederhoft, and Harvey Melzovaimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, ifnecessary, by discharging other employees whomay have replaced them.WE WILL make whole the employees namedabove for any loss of pay each may have sufferedas a result of the discrimination practiced againsthim.All employees are free to become or remain, or torefrain from becoming or remaining,members of anylabor organization.MIDWESTERN PACIFICCORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the Armed 326DECISIONSOF NATIONALLABOR RELATIONS BOARDForces, in accordance with the Selective Service ActAny questions concerning this notice or compli-and the Universal Military Training and Service Act.ance with its provisions may be directed to theThis is an official notice and must not be defacedBoard's Office, Second Floor, Commerce Building,by anyone.744North Fourth Street,Milwaukee,WisconsinThis notice must remain posted for 60 consecutive53203, Telephone 414-272-8600, Ext. 3861.days from the date of posting and must not bealtered, defaced, or covered by any other material.